DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 07/12/2022 have been entered. Claims 21 and 23-40 remain pending in the applications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “the splined snap-fit connection further comprises a first set of splines on the tapered projection and a second set of splines on the bore of the capstan”. It is unclear if a first set of splines and a second set of splines are a part of the first and second splined portions set forth in claim 21 or if they are additional elements. As written and due to the use of “further comprises”, the claim appears to set forth first and second sets splines which are additional to and/or separate from the portions. However, in light of the specification of the present invention and as best understood by examiner for the purposes of examination, the first set of splines and the second set of splines are a part of the first and second splined portions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 24, 27, 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,792,115. 
Claim 34-35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,792,115. 
Claims 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,792,115. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent disclose the limitation of the application claim in addition to further defining elements. Because the application claim is broader than the patent claim, it is anticipated by the patent claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for inhibiting the relative longitudinal motion of the drive shaft and the capstan” in claims 36, 39, and 39 because “comprises a plurality of snap fingers”, “comprises a tapered projection extending from the drive shaft and received in the bore of the capstan”, and “further comprises a first set of splines on the tapered projection and a second set of splines on the bore of the capstan” provides sufficient structure as the “means for inhibiting the relative longitudinal motion of the drive shaft and the capstan”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23-40 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (US 2013/0331857), in view of Kimball et al. (US 2015/0148829).
Regarding claim 21, Prisco et al. discloses a surgical instrument (200, FIG 2) comprising: a drive shaft (230, paragraph [0022], FIGs 2-3); a capstan (260, paragraph [0024], FIG 3), a distal end effector (156, paragraph [0002]); a first cable portion (155, FIG 2) wrapped around the drive shaft and operably coupled to the distal end effector (Paragraphs [0022 and 0024]; the cable is mechanically coupled to transfer a force from the drive shaft to the distal end effector. Paragraph [0024] discloses that drive shaft 230 is inserted into 260, FIG 2, around which the cable extend in order to transfer the force generated by the drive motors. One of ordinary skill would understand the cable to be wrapped around the drive shaft in order to transfer the force as described); and a second cable portion (Another of 155) wrapped around the capstan and operably coupled to the distal end effector (FIG 2 shows the cable extends between the two components. Paragraphs [0022 and 0024]; the cable is mechanically coupled to transfer a force from the drive shaft to the distal end effector. Paragraph [0024] discloses that drive shaft 230 is inserted into capstan 260, FIG 2, around which the cable extends in order to transfer the force generated by the drive motors. One of ordinary skill would understand the cable to be wrapped around the capstan in order to transfer the force as described). Prisco et al. further discloses the surface of the drive shaft and the capstan can include other features to improve the traction and torque transmission capability of the engagement (Paragraph [0030]).
Prisco et al. is silent regarding a splined connection between the drive shaft and the capstan comprising a first splined portion, a second splined portion to engage with the first splined portion, and a snap-fit element projecting from the first splined portion.
However, Prisco et al. teaches in an alternative embodiment of FIG 6, a drive shaft (630) and a capstan (660) comprising a first splined portion positioned on the drive shaft (Paragraph [0030])and a second splined portion on the capstan to engage with the first splined portion (Paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the tapered projection of the drive shaft and the tapered bore of the capstan to each comprise a plurality of engaging splines, as taught by the alternative embodiment, for the purpose of enhancing the traction and torque transmission capability of the engagement (Paragraph [0030]).
Prisco et al. is further silent regarding the drive shaft comprising a snap-fit connection with the capstan wherein a snap-fit element is projecting from the first splined portion.
However, Kimball et al. discloses a means for improving the traction and torque transmission capability of engagement between a drive element (50, FIG 2B) and a driven element (40, FIG 2B) wherein the drive element comprises a snap-fit element (56, 58, FIG 6) engaged with the driven element (Via 44, paragraph [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the drive shaft and capstan of Prisco et al. to comprise the snap-fit connection including a snap-fit element projecting from the first splined portion of the drive shaft, as taught by Kimball et al., for the purpose of improving the traction and torque transmission capability of the engagement (Prisco et al. paragraph [0030], Kimball et al. paragraph [0097]).
Regarding claim 23, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 21. Prisco et al. further discloses the splined snap-fit connection further comprises a bore (250) in the capstan (FIGs 2-3, paragraphs [0024-0027]); and the snap-fit element projects form the drive shaft and is received in the bore (In the device as modified, the snap-fit element extends from the drive shaft and into the bore for connection to the capstan).
Regarding claim 24, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 21. The device as modified by Kimball et al. further discloses the snap-fit element comprises an elastic portion (56 can be driven outward therefore it is interpreted as being elastic, paragraph [0097]) and a lip (58) projecting radially outward from the elastic portion (FIG 6).
Regarding claim 25, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 24. The device as modified by Kimball et al. further discloses the elastic portion comprises an elongate stem (FIG 6 shows that elastic portion 56 forms an elongate stem shape).
Regarding claim 26, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 24. The device as modified by Kimball et al. further discloses the elastic portion is biased radially outward (Because the elastic portion is inserted into the bore of the capstan to maintain the snap-fit connection, the bias would be directed radially outward into contact with the capstan).
Regarding claim 27, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 24. The device as modified by Kimball et al. further discloses the lip comprises an upper beveled edge and a lower beveled edge (FIG 6 of Kimball shows lip 58 having an upper and lower edge, both of which are beveled or angled).
Regarding claim 28, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 21.
The device as modified is silent regarding the splined snap-fit connection comprising a plurality of snap fingers.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the snap-fit connection from having one snap finger to instead have two snap fingers, for the purpose of providing a balanced radially outward force to maintain a consistent connection with the capstan. Such modification would have provided the predictable result of creating a snap-fit connection with the additional benefit of preventing undesired torsional forces between the drive shaft and the capstan by increasing the number of snap-fit connection points. 
Regarding claim 29, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 28. Prisco et al. further discloses the surgical instrument further comprises a steering input (Drive motors 240, FIGs 2-3, paragraphs [0022, 0027]); the drive shaft comprises a rod (Proximal elongate portion of 230, FIGs 2-3) and a support stem (Distal tapered portion of 230); the rod is coupled to the steering input (The proximal end of 230 connection to input 240, paragraph [0022], FIG 2); the support stem is coupled to the rod (The support stem is a continuation of the rod of 230); and the plurality of snap fingers are distributed diametrically around the support stem (In the device as modified, the snap fingers are disposed on opposing sides of the support stem in order to maintain a balanced connection).
Regarding claim 30, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 21. Prisco et al. further discloses the splined snap-fit connection comprises a bore in the capstan (250, FGs 2-3, paragraphs [0024-0027] and a tapered projection extending from the drive shaft (FIGs 203 show the tapered projection at the distal end of the drive shaft); and the tapered projection is received in the bore of the capstan (Paragraph [0024]).
Regarding claim 31, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 21. Prisco et al. further discloses the splined snap-fit connection comprises a first set of splines on the tapered projection and a second set of splines on the bore of the capstan (Paragraph [0030] discloses the splines are located on both the drive shaft and the capstan).
Regarding claim 32, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 30. The device as modified further discloses the snap-fit element extends from the tapered projection (In the device as modified, the snap-fit element extends from the distal end of the drive shaft, which includes the tapered projection).
Regarding claim 33, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 30. Prisco et al. further discloses the bore of the capstan is tapered (FIGs 2-3, paragraph [0024]).
Regarding claim 34, Prisco et al. discloses a surgical instrument (200, FIG 2) comprising: a drive shaft (230, paragraph [0022], FIGs 2-3); a capstan (260, paragraph [0024], FIG 3), a distal end effector (156, paragraph [0002]); a first cable portion (155, FIG 2) wrapped around the drive shaft and operably coupled to the distal end effector (Paragraphs [0022 and 0024]; the cable is mechanically coupled to transfer a force from the drive shaft to the distal end effector. Paragraph [0024] discloses that drive shaft 230 is inserted into 260, FIG 2, around which the cable extend in order to transfer the force generated by the drive motors. One of ordinary skill would understand the cable to be wrapped around the drive shaft in order to transfer the force as described); and a second cable portion (Another of 155) wrapped around the capstan and operably coupled to the distal end effector (FIG 2 shows the cable extends between the two components. Paragraphs [0022 and 0024]; the cable is mechanically coupled to transfer a force from the drive shaft to the distal end effector. Paragraph [0024] discloses that drive shaft 230 is inserted into capstan 260, FIG 2, around which the cable extends in order to transfer the force generated by the drive motors. One of ordinary skill would understand the cable to be wrapped around the capstan in order to transfer the force as described). Prisco et al. further discloses the surface of the drive shaft and the capstan can include other features to improve the traction and torque transmission capability of the engagement (Paragraph [0030]).
Prisco et al. is silent regarding a means for inhibiting relative rotation of the drive shaft and the capstan. 
However, Prisco et al. teaches in an alternative embodiment of FIG 6, a drive shaft (630) and a capstan (660) comprising a first splined portion positioned on the drive shaft (Paragraph [0030]) and a second splined portion on the capstan to engage with the first splined portion (Paragraph [0030]). In light of the specification of the present invention, this splined connection is interpreted as a structural equivalent to a means for inhibiting relative rotation of the drive shaft and the capstan.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the tapered projection of the drive shaft and the tapered bore of the capstan to each comprise a plurality of engaging splines, as taught by the alternative embodiment, for the purpose of enhancing the traction and torque transmission capability of the engagement (Paragraph [0030]).
Prisco et al. is further silent regarding a means for inhibiting relative longitudinal motion of the drive shaft and the capstan, wherein the means for inhibiting the relative longitudinal motion of the drive shaft and the capstan project from the means for inhibiting the relative rotation of the drive shaft and the capstan.
However, Kimball et al. discloses a means for improving the traction and torque transmission capability of engagement between a drive element (50, FIG 2B) and a driven element (40, FIG 2B) wherein the drive element comprises a snap-fit element (56, 58, FIG 6) engaged with the driven element (Via 44, paragraph [0097]).  In light of the specification of the present invention, this snap fit connection is interpreted as a structural equivalent to a means for inhibiting relative longitudinal motion of the drive shaft and the capstan. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the drive shaft and capstan of Prisco et al. to comprise the snap-fit connection, as taught by Kimball et al., for the purpose of improving the traction and torque transmission capability of the engagement (Prisco et al. paragraph [0030], Kimball et al. paragraph [0097]). In the device as modified, the means for inhibiting the relative longitudinal motion of the drive shaft and the capstan project from the means for inhibiting the relative rotation of the drive shaft and the capstan because the snap fit element projections from the splined portion of the drive shaft.
Regarding claim 35, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 34. Prisco et al. further discloses the capstan comprises a bore (250, FIGs 2-3, paragraphs [0024-0027]); and the means for inhibiting the relative longitudinal motion of the drive shaft and the capstan project from the drive shaft into the bore (In the device as modified, the snap-fit element extends from the drive shaft and into the bore for connection to the capstan).
Regarding claim 36, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 34.
The device as modified is silent regarding the means for inhibiting the relative longitudinal motion of the drive shaft and the capstan comprises a plurality of snap fingers.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the snap-fit connection from having one snap finger to instead have two snap fingers, for the purpose of providing a balanced radially outward force to maintain a consistent connection with the capstan. Such modification would have provided the predictable result of creating a snap-fit connection with the additional benefit of preventing undesired torsional forces between the drive shaft and the capstan by increasing the number of snap-fit connection points. 
Regarding claim 37, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 36. Prisco et al. further discloses the surgical instrument further comprises a steering input (Drive motors 240, FIGs 2-3, paragraphs [0022, 0027]); the drive shaft comprises a rod (Proximal elongate portion of 230, FIGs 2-3) and a support stem (Distal tapered portion of 230); the rod is coupled to the steering input (The proximal end of 230 connection to input 240, paragraph [0022], FIG 2); the support stem is coupled to the rod (The support stem is a continuation of the rod of 230); and the plurality of snap fingers are distributed diametrically around the support stem (In the device as modified, the snap fingers are disposed on opposing sides of the support stem in order to maintain a balanced connection).
Regarding claim 38, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 34. Prisco et al. further discloses the capstan comprises a bore (250, FIGs 2-3, paragraphs [0024-0027]); and the means for inhibiting the relative longitudinal motion of the drive shaft and the capstan comprises a tapered projection extending from the drive shaft (FIGS 2-3 show the distal end of the drive shaft forms a tapered projection) and received in the bore of the capstan (The tapered projection of drive shaft 230 is received within bore 250 of the capstan, paragraphs [0024]). 
Regarding claim 39, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 38. The device as modified by Prisco et al. further discloses the means for inhibiting the relative longitudinal motion of the drive shaft and the capstan further comprises a first set of splines on the tapered projection and a second set of splines on the bore of the capstan (Paragraph [0030] discloses the splines are located on both the drive shaft and the capstan).
Regarding claim 40, Prisco et al./Kimball et al. discloses the invention substantially as claimed, as set forth above for claim 38. Prisco et al. further discloses the bore of the capstan is tapered (FIGs 2-3, paragraphs [0024-0027] disclose the bore as being a tapered hole).
Response to Arguments
In response to the amendments filed 07/12/2022, the double patenting rejection has been updated to reflect the claimed subject matter. A rejection in view of different claims of U.S. Pat. No. 10,792,115 remain in effect. 
In response to the amendments filed 07/12/2022, the claim language of claim 34 and 35 are now considered to invoke interpretation under 35 USC 112(f) as requested by applicant. Because claim 36, 38, and 39 recite sufficient structure for the “means for” limitation, they are not interpreted as invoking 35 USC 112(f). See above.
Applicant argues on pages 7-9 with respect to the rejection of claim 21 under 35 USC 103. While examiner concedes that the previous rejection is lacking a teaching of the newly recited limitations, it is believed that the rejection of previous claims 22-23 contains similar subject matter relevant to amended claim 21. Therefore, a new rejection is made in order to address the subject matter of the amended claim. Applicant argues that it would not have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Prisco with the snap fit connection taught by Kimball. Applicant asserts that the modification would have been non-obvious but does not provided further reasoning as to why it is believed the condition for making a prima facia case of non-obviousness have not been met. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771